PER CURIAM.
The theory upon which the case was submitted substantially conceded the consolidation of the Amalgamated Association with defendant Brotherhood prior to plaintiff’s injuries, which were not controverted. The principal dispute .of fact was whether plaintiff, at the time of the accident, was in receipt of union wages. This was fairly resolved in plaintiff’s favor. It would seem that sections 34 to 45 of defendant’s constitution—“Rights and Duties of Members”— relate solely to grievances against local unions in matters of organization, while sections 84 to 107 of that instrument provide a comprehensive scheme for benefits to members, so that plaintiff may bring this action, if wrongfully denied the benefits to which he is entitled, without previously having appealed to the district council or general assembly, upon the refusal of the local to pay. It may be that there is opportunity to criticise rulings and testimony, but the record in its entirety does not present reversible error. We think justice has been done.
Judgment affirmed, with costs.